internal_revenue_service number info release date date cc psi 1-cor-109027-00 uilc we are responding to your correspondence submitted on your behalf by requesting relief in order to establish as the effective year for your s_corporation_election in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure please follow the procedural requirements described in sec_4 please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_97_48
